EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
On page 2 in line 11 of the specification, the word –the—has been inserted before the word “same”;
On page 2 in line 12 of the specification, the word –the—has been inserted before the word “same”;
On page 4 in line 4 of the specification, the word –the—has been inserted before the word “third”;
On page 6 in line 24 of the specification, the phrase “this can provide confirmation of above tests” has been changed to read –which can provide confirmation of the above tests--  (NOTE:  this amendment was requested by applicant in his amendment filed June 6, 2022, which was not entered, due to the amendment not adequately reflecting the proper location in the specification for the change.  In particular, there are no paragraph numbers in the specification currently on file in the instant application);
On page 7 in line 23 of the specification, a comma has been inserted after the word “function” (NOTE:  this amendment was also requested by applicant in his 
amendment filed June 6, 2022, which was not entered, due to the amendment not adequately reflecting the proper location in the specification for the change.  In 
particular, there are no paragraph numbers in the specification currently on file in the instant application);
On page 8, in line 2 the word –the—has been inserted before the term “brake actuator”;
On page 8 in line 4, the word –the—has been inserted before the term “brake actuator”;
On page 8 in line 10, the word –the—has been inserted before the term “brake mechanism”;
On page 8 in line 20, the word –the—has been inserted before the term “brake mechanism”;
On page 8 in line 23, the word –the—has been inserted before the word “truck”; and
On page 8 in line 25, the word –The—has been inserted before the term “Trailer brake actuator” and the word –the—has been inserted before the term “truck brake actuator”. 



Claim Changes
	In line 13 of Claim 12, the term “a front axle brake module” has been changed to read –the front axle brake module--, as this term was previously introduced in the earlier lines of the claim;
	In line 14 of Claim 12, the term “a rear axle brake module” has been changed to read –the rear axle brake module--, as this term was also previously introduced in the earlier lines of the claim;
	In line 16 of Claim 12, the word “meets” has been changed to read –meeting—for the claim to read more clearly;
	In line 19 of Claim 12, the word “meets” has been changed to read –meeting—for the claim to read more clearly; and
	In the last line of Claim 12, the terms “a second control solenoid” and “a second overflow valve” have been changed to read –the second control solenoid—and –the second overflow valve--, as both these terms were previously introduced in the earlier lines of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/29/22